                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,

        Plaintiff/Respondent,

vs.                                                                 Case No. 92-CR-81127

GREGORY BROWN,                                                        HON. AVERN COHN

     Defendant/Petitioner.
_______________________________/

      ORDER DENYING PETITIONER’S MOTION OBJECTING TO GOVERNMENT’S
         FILING OF UNAUTHORIZED JOINT § 2255 RESPONSE (Doc. 2367)
                                  AND
                SETTING NEW DATE FOR BROWN’S REPLY BRIEF

                                              I.

        This is a criminal case. In 1997, defendant/petitioner Gregory Brown (Brown)

was convicted by a jury of (1) conspiracy to posses with intent to distribute cocaine, in

violation of 21 U.S.C. § 846 and § 841(a)(1), (2) intentional killing, aiding and abetting,

in furtherance of a continuing criminal enterprise (CCE), in violation of 21. U.S.C. §

848(e)(1)(A), and 18 U.S.C. § 2, and (3) using or carrying a firearm in relation to a drug

offense, in violation of 18 U.S.C. § 924(c). Brown was sentenced to life imprisonment.

He appealed. The Court of Appeals for the Sixth Circuit affirmed his conviction and

sentence. United States v. Brown, No. 97-1618, 2000 WL 876382 (June 20, 2000)

(unpublished). The Supreme Court denied certiorari. Brown v. United States, No.

00-7007 (Dec. 11, 2000). The Sixth Circuit approved Brown, and three other co-

defendants, to file a successive motion under 28 U.S.C. § 2255 to argue that they are

entitled to relief under Miller v. Alabama, 567 U.S. 460 (2012) and Montgomery v.
Louisiana, 136 S.C. 718 because they were sentenced to mandatory life without parole

based on crimes alleged to have been committed as juveniles. See Doc. 2307.

        On April 29, 2019, the government filed a combined response to all four § 2255

motions. (Doc. 2364).

        Before the Court is Brown’s objection to the government’s combined response.

The objection is DENIED. There is nothing inappropriate or improper with the

government’s filing. Although the government filed a single response, the government

discussed each defendant separately in arguing that none of the defendants are entitled

to relief.

        Brown’s reply was due by May 31, 2019, see Doc. 2350. However, because the

government obtained an extension of time to file its response, Brown’s reply is now due

on or before June 28, 2019, the same date that replies are due from his co-defendants.


        SO ORDERED.



                                                S/Avern Cohn
                                                AVERN COHN
                                                UNITED STATES DISTRICT JUDGE

Dated: 5/16/2019
      Detroit, Michigan




                                            2
